DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-11 in the reply filed on 09 August 2022 is acknowledged.  The traversal is on the ground(s) that “there is no distinction in the claims between the invention of Claims 1-11 and the invention of Claims 12-16”.  This is not found persuasive because as previously detailed, Group I requires structural components which the method does not require.  Further, the method performs steps of providing multiple different materials with differing properties in specific ratios which the apparatus does not require.  A search for one of the groups will not result in a proper search for the remaining group.  As such, there is distinction in the claims between the inventions of Claims 1-11 and Claims 12-16.
Applicant further argues that “Claims 12-16 (Group II) are drawn to a method using the apparatus of Claims 1-11”.  If this were accurate, then Examiner would not have restricted the claims.  But it is not accurate, as the method is performed without all the components of Group I (at least first and second feed rollers). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Specification
The disclosure is objected to because of the following informalities:  
Page 21, on each of lines 3 and 4, the phrase “two feed devices 8, 40” does not seem correct.  Why is detail 8 mentioned when details 40 and 42 were addressed directly before the phrase?  Should this instead be “two feed devices 40, 42”?  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 4, the phrase at least one third feed segment is unclear.  How can there be more than one third feed segment?  There could be a fourth feed segment, but only one third feed segment can be present.
In regards to Claim 5, the phrase at least one fourth feed segment is unclear.  How can there be more than one fourth feed segment?  There could be a fifth feed segment, but only one fourth feed segment can be present.
In regards to Claim 11, in lines 1-2, the phrase the first and second segments is unclear.  Is this the first feed segment, the second feed segment, or some newly presented additional segments?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brutsch et al (5121523).
Brutsch teaches a feed device (Figure 1) for feeding individualized fibers or fiber flocks to a transport device (Detail 10), the feed device comprising:
a plurality of feed segments (Details 12) for receiving and feeding a starting material, the plurality of feed segments at least comprising a first feed segment (left Detail 12) and a second feed segment (middle Detail 12), wherein the first feed segment has a first feed roller (left Detail 18) and the second feed segment has a second feed roller (middle Detail 18), and wherein the first and second feed rollers are individually actuatable (Abstract; metering); and
an opening roller (Detail 48), which cooperates with the first and second feed rollers to individualize the starting material into fibers or fiber flocks;
wherein the first and second feed segments are arranged a certain distance apart in a circumferential direction of the opening roller (the opening roller has a circumference, which points in 360°; as such, the first and second feed segments are in a “circumferential direction of the opening roller”.  Likewise, they are illustrated as being spaced from one another).
Brutsch also teaches a nonwoven-forming machine for forming a material web, the nonwoven- forming machine comprising:
a transport device (Detail 10) conveyed in a transport direction; and
a first feed device (Figure 1) for scattering individualized fibers or fiber flocks onto the transport device, the first feed device comprising:
a plurality of feed segments (Detail 12) for taking in and feeding a starting material, the plurality of feed segments at least comprising a first feed segment (left Detail 12) and a second feed segment (middle Detail 12), wherein the first feed segment has a first feed roller (left Detail 18) and the second feed segment has a second feed roller (middle Detail 18); and
an opening roller (Detail 48), which cooperates with the first and second feed rollers to individualize the starting material into fibers or fiber flocks;
wherein the first and second feed segments are arranged a certain distance apart in a circumferential direction of the opening roller (the opening roller has a circumference, which points in 360°; as such, the first and second feed segments are in a “circumferential direction of the opening roller”.  Likewise, they are illustrated as being spaced from one another).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-7 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Brutsch.
In regards to Claim 2, while Brutsch essentially teaches the invention as detailed, it fails to specifically teach the first and second feed segments are aligned with each other without any offset in an axial direction of the opening roller.  Figure 1 of Brutsch, however, shows Details 32, 32.1, and 32.2 layered on top of one another, which would require being aligned.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the first and second feed segments in alignment, so as to minimize the width of the apparatus.  The ordinarily skilled artisan understand that the feed segments can be one of two things; either aligned or offset.  Unless specifically desired, the feed segments would be aligned so as to minimize apparatus width and provide the materials in a better blended form by ensuring all fibers are dispersed across the width of the material.
In regards to Claim 4, Brutsch teaches at least one third feed segment (Figure 1, right Detail 12).  As detailed for Claim 2, the third feed segment would be aligned.
In regards to Claim 5, while Brutsch does not specifically teach a fourth feed segment, it teaches multiple feed segments (1st, 2nd, 3rd).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as many feed segments as desired, each providing a different material, so as to expand possible production.
In regards to Claims 6 and 7, the third and fourth feed segments are duplicates, which would mean they have the same feed rollers as the first and second feed segments.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brutsch in view of Merrill (2851849).
In regards to Claim 3, while Brutsch essentially teaches the invention as detailed, it fails to specifically teach the first and second feed segments are arranged with an offset from each other in an axial direction of the opening roller.  Merrill, however, teaches that it is well known to feed material in an offset manner (Figure 1, Details 11, 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have provided the material in an offset manner, so as to create patterns or mixtures in the material being supplied to the opening roller.  Layering the materials in alignment would provide the fibers in equal amounts across the width of the machine, providing a more blended product.  By offsetting the materials, the ordinarily skilled artisan would understand the material would not be as blended, creating areas of differing blending, such as for affecting the appearance of the final product as desired.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brutsch in view of Dilo (9187852).
With regards to Claim 9, while Brutsch essentially teaches the invention as detailed, it fails to specifically teach multiple feed devices.  Dilo, however, teaches that it is well known to duplicate similar feed devices (Figure 2).  It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized multiple similar in series, so as to control the providing of material more exactly.  More devices allow for more control over speed, material, thickness, etc.  The ordinarily skilled artisan, presented with the teaches of Dilo, would understand the benefits afforded by multiple similar feed devices and know to provide that of Brutsch as taught.  
With regards to Claim 10, Dilo teaches the first and second feed devices are arranged one behind the other in the transport direction, and the axes of the first and second opening rollers of the first and second feed devices are parallel to each other (Figure 2).
Claim(s) 11 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Brutsch in view of Dilo as applied to claim 9 above, and further in view of Merrill.
In regards to Claim 11, while the combination of Brutsch in view of Dilo essentially teaches the invention as detailed, it fails to specifically teach the first and second feed segments of the first feed device are offset in an axial direction of the first opening roller from the other first and second feed segments.  Merrill, however, teaches that it is well known to arrange material in an offset manner (Figure 1, Details 11, 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have provided the feed segments of the combination in an offset manner, so as to create patterns or mixtures in the material being supplied to the opening roller.  Layering the materials in alignment would provide the fibers in equal amounts across the width of the machine, providing a more blended product.  By offsetting the materials, the ordinarily skilled artisan would understand the material would not be as blended, creating areas of differing blending, such as for affecting the appearance of the final product as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, at least Schorsch et al (2725599) Figure 1, Clow et al (1637139) Figure 3, Bates (0389133) Figures 1 and 4, and Carlisle (0151840) Figure 1 each teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732